Newton, J.
The defendant Michael Leek pled guilty to a charge of assault with intent to inflict a great bodily injury and was sentenced to serve 4 to 6 years in the Nebraska Penal and Correctional Complex. He asserts the sentence was excessive.
Defendant was 22 years of age. He had previously *641been committed, to Rancho San Antonio Boy’s School and had several escapes. He has in the past been arrested for drinking, possession of marijuana, narcotic addiction, aggravated assault, robbery, and attempted murder. He was sentenced to 1 year on the robbery charge and was placed on probation in September 1972, for 5 years. In March 1973, he was sentenced to 1 .year for attempted burglary.
The sentence was well within that provided by statute; the charge had been reduced under a plea bargain from assault with intent to kill. In view of this young man’s previous record, we do not find any abuse of discretion on the part of the District Court.
The judgment of the District Court is affirmed.
Affirmed.